internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-104970-99 date date legend parent subsidiary unrelated company date date date date date date date x y z plr-104970-99 dear this is in reply to your letter dated date in which you requested a ruling on behalf of parent and subsidiary that under sec_1504 of the internal_revenue_code the code the service waive the general_rule of sec_1504 of the code additional information was received in a letter dated date the information submitted indicates that parent was the common parent of an affiliated_group consisting of parent and subsidiary from its inception on date through date subsidiary was a wholly-owned subsidiary of parent the group began filing consolidated tax returns for the tax_year ended date subsidiary had shares of common_stock issued and outstanding from its incorporation through date on date unrelated company merged with and into subsidiary in consideration of the merger parent exchanged y shares of its common_stock in subsidiary and z as a result of the merger parent no longer was in control of subsidiary within the meaning of a and thus affiliation was terminated parent filed a consolidated_return which encompassed the earnings_of subsidiary for the pre-merger period subsidiary filed a separate_return for the short_year beginning after the merger on date the current majority shareholders of parent purchased x percent of the stock of parent for cash this resulted in an ownership_change with respect to parent as defined by sec_382 of the code on date parent acquired the shares of subsidiary common_stock previously exchanged in consideration of the merger the stock was acquired to gain complete control of subsidiary the acquisition of this stock resulted in an ownership_change pursuant to sec_382 as of date subsequently parent timely filed this request that it be allowed to file consolidated_returns with subsidiary beginning on date the date following the reaffiliation and for subsequent years sec_1504 of the code provides that if a corporation is included or required to be included in a consolidated_return filed by an affiliated_group for a taxable_year which includes any period after date and such corporation ceases to be a member of such group in a taxable_year beginning after date with respect to periods after such cessation such corporation and any successor of such corporation may not be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of such affiliated_group sec_1504 of the code provides that the secretary may waive the application of sec_1504 to any corporation for any period subject_to such conditions as the secretary may prescribe plr-104970-99 sec_1504 of the code was enacted by section a of the tax_reform_act_of_1984 the conference_report stated that the rule prohibiting consolidation after deconsolidation was an anti-abuse rule h_r conf_rep no 98th cong 2d sess revproc_91_71 1991_2_cb_900 grants an automatic waiver of the general_rule of sec_1504 of the code for taxpayers who meet its requirements if a taxpayer qualifies for the automatic waiver under revproc_91_71 the procedure described therein is the exclusive procedure available for obtaining a waiver of the rule contained in sec_1504 the automatic waiver in revproc_91_71 generally applies to any corporation that ceased to be a member of a group and rejoins the same group ie group remained in existence within the meaning of sec_1_1502-75 of the income_tax regulations the automatic waiver of revproc_91_71 does not apply in this case because the group went out of existence within the meaning of sec_1_1502-75 of the regulations when subsidiary merged with unrelated company thus the parties in the instant case must secure a ruling granting the sec_1504 waiver before a consolidated_return may be filed parent represents that its disaffiliation on date and reaffiliation on date has not and will not provide a benefit of a reduction in income increase in loss or any other deduction credit or allowance that would not otherwise be secured or have been secured had the disaffiliation and reconsolidation not occurred including but not limited to the use of a net_operating_loss or credit that would have otherwise expired the representations submitted by the taxpayer form a material basis for the issuance of the ruling letter based upon the information submitted and on the representations set forth above it is held as follows pursuant to sec_1504 the application of sec_1504 of the code is hereby waived provided that parent and subsidiary constitute an affiliated_group_of_corporations within the meaning of sec_1504 parent and subsidiary may join in the filing of a consolidated federal_income_tax return beginning on date and for subsequent taxable years except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant plr-104970-99 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by edward s cohen chief branch
